Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 12/20/2021. Currently, claims 1-20 are pending in the application. Claims 6, 13 and 16-20 are withdrawn from Consideration.

Election/Restrictions

Claims 6, 13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 


A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20140134763 A1).

Regarding claim 1, Figure 3H of Park discloses an organic light-emitting diode (OLED) display panel, comprising: 
an array substrate (layers including 110 to 128 in vertical direction in the Figure), a light-emitting device layer (120+125+130, [0059]) disposed on a surface of the array substrate, and an encapsulation layer (141+142+144, [0062]) disposed on the light-emitting device layer and the array substrate; 
wherein the OLED display panel comprises 
a through hole (at P region), and the through hole passes through the array substrate, the light-emitting device layer, and the encapsulation layer; 
wherein the through hole comprises a first hole (upper hole in region P) and a second hole (bottom hole in region P) which are stacked with each other, and a diameter of the first hole is greater than a diameter of the second hole; 

wherein the array substrate comprises
a thin film transistor (TFT) device layer (layers including 122 to 124 in vertical direction in the Figure), a planarization layer (126) disposed on the TFT device layer, and a pixel definition layer (128) disposed on the planarization layer; 
wherein the pixel definition layer comprises a plurality of pixel areas arranged in an array ([0047], display panels includes arrays of pixel), and the light-emitting device layer is correspondingly disposed in the pixel areas; and 
wherein the moisture transporting layer (126+128) comprises the planarization layer (126) and the pixel definition layer (128).

Regarding claim 2, Figure 3H of Park discloses that the OLED display panel as claimed in claim 1, wherein the TFT device layer (layers including 122 to 124 in vertical direction in the Figure) comprises a TFT device (at 112, [0048]) and a functional layer (124) covering the TFT device; and the first hole is cut through the light-emitting device layer, the moisture transporting layer, and a partial or entire the functional layer (124).

Regarding claim 3, Figure 3H of Park discloses that the OLED display panel as claimed in claim 1, wherein the encapsulation layer (141+142+144) comprises an organic layer (142, [0062]) and an inorganic layer (141 and 144, [0064]) which are alternately disposed, and the organic layer is encapsulated in the inorganic layer.

Regarding claim 4, Figure 3H of Park discloses that the OLED display panel as claimed in claim 3, wherein the inorganic layer (141 and 144, [0064]) continuously covers surfaces of the light-emitting device layer and the first hole.

Regarding claim 5, Figure 3H of Park discloses that the OLED display panel as claimed in claim 4, wherein the organic layer (142, [0064]) covers the light-emitting device layer except the through hole.

Regarding claim 7, Figure 3H of Park discloses an organic light-emitting diode (OLED) display panel, comprising: 
an array substrate (layers including 110 to 128 in vertical direction in the Figure), a light-emitting device layer (120+125+130, [0059]) disposed on a surface of the array substrate, and an encapsulation layer (141+142+144, [0064]) disposed on the light-emitting device layer and the array substrate; 
wherein the OLED display panel comprises a through hole (in region P), and the through hole passes through the array substrate, the light-emitting device layer, and the encapsulation layer; and 
wherein the through hole comprises a first hole (upper region of P) and a second hole (lower region of P) which are stacked with each other, and a diameter of the first hole is greater than a diameter of the second hole; wherein at an edge of the through hole, the first hole is cut through the light-emitting device layer (120+125+130) and a moisture transporting layer (126+128) arranged in a thickness direction.

Regarding claim 8, Figure 3H of Park discloses that the OLED display panel as claimed in claim 7, wherein the array substrate comprises a thin film transistor (TFT) device layer (layers including 122 to 124 in vertical direction in the Figure), a planarization layer (126) disposed on the TFT device layer, and a pixel definition layer (128) disposed on the planarization layer; wherein the pixel definition layer comprises a plurality of pixel areas arranged in an array ([0047], display panels includes arrays of pixel), and the light-emitting device layer is correspondingly disposed in the pixel areas; and wherein the moisture transporting layer comprises the planarization layer (126) and the pixel definition layer (128).

Regarding claim 9, Figure 3H of Park discloses that the OLED display panel as claimed in claim 8, wherein the TFT device layer comprises a TFT device (TFT at 112) and a functional layer (124) covering the TFT device; and the first hole is cut through the light-emitting device layer, the moisture transporting layer, and a partial or entire the functional layer (124).

Regarding claim 10, Figure 3H of Park discloses that the OLED display panel as claimed in claim 7, wherein the encapsulation layer (141+142+144, [0064]) comprises an organic layer (142) and an inorganic layer (141 and 144, [0064]) which are alternately disposed, and the organic layer is encapsulated in the inorganic layer.

Regarding claim 11, Figure 3H of Park discloses that the OLED display panel as claimed in claim 10, wherein the inorganic layer (141 and 144) continuously covers surfaces of the light-emitting device layer and the first hole.

Regarding claim 12, Figure 3H of Park discloses that the OLED display panel as claimed in claim 11, wherein the organic layer (142) covers the light-emitting device layer except the through hole (at P).

Regarding claim 14, Figure 3H of Park discloses that the OLED display panel as claimed in claim 7, wherein a shape of the second hole comprises a circular shape, an elliptic shape, or a polygonal shape (it is polygonal shape based on Figure)

Regarding claim 15, Figure 3H of Park discloses that the OLED display panel as claimed in claim 9, wherein the TFT device (at 112) is disposed away from the through hole (at P).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .



/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/17/2022